Title: Cash Accounts, November 1767
From: Washington, George
To: 



[November 1767]



Cash


Novr 3—
To Do [cash] of Mr Man Page for last payment of the Land bot of Mills Reddicks Exrs
£ 8.15. 6



To Do of Mr Secty [Thomas] Nelson on same Acct
17.11. 3



Mr Wm Nelson Do
17.11. 3



Admrs of Jno. Robinson Esqr. Do
17.11. 6



Doctr Thomas Walker
17.11. 6



Mr Farley
17.11. 3




  96.12. 0 



To Cash of Mr Hectr Ross for my Tobo sold him
64. 0. 0



To Do from Captn Neill Jameison in discharge of a judgement agt Wager
129.19. 0


5—
To Cash of Mr Purdie of Smithfield (for Colo. [Burwell] Bassett)
46. 3. 6



To Ditto of Captn Lilly for Wheat sold him by Joseph Valentine
65. 0. 0



Ditto of Jos. Valentine
74. 0. 0



Ditto of Do pr Mrs Campbell
1.17. 6



Ditto of Do pr J. Archer
40. 0. 0



Ditto of Do pr Antho. Hay
7.17. 6




 188.15. 0 




To a Bill of Excha. on Messrs Capel & Osgd Hanbury’s in favr of Jas Gibson
100. 0. 0



To Ditto on Robt Cary Esqr. & Co. in favr of Jas Cocke
50. 0. 0



To Ditto of Colo. [George William] Fairfax’s drawg on Messrs Athaws sold Mr Gibson
50. 0. 0




 200. 0. 0  



Excha. a 25 prCt
50. 0. 0




 250. 0. 0


6—
To Burgesses Wages from Treasury
48.18. 0



Bounty on Hemp
10. 8. 0



Annuity to Robt Donaldson
5. 0. 0



To Cash of Colo. Lewis being his difficiency of what I paid towards the Exps. of our Plantn in Carolina
9. 2. 4



To do Won at Cards
4. 0. 0


13—
To Ditto of Mr Warnr Washington
4. 7. 0



To do recd from Majr Broadwater for the uses of Truro & Fairfax Parishes
9.14. 6


Contra


Novr 4—
By Mr Thos Lawson in full for Plank to the date
11.10.11



By Mr [Alexander] Craig for Sundries for Chr Harness
0. 7. 6



By Mr [Robert Carter] Nicholas for 2 fees & Writs agt Wager
5. 2. 6



By Club at Hays 5/. puttg a lock to Cht Box 2/6
0. 7. 6



By Jno. Washington for Shingles
65.15. 6



By Cash pd Colo. Lewis as pr Contra, towards the discharge of Reddicks Land £96.12.0 my own proportion 17.11.4
114. 3. 4


5—
By fiddle Strings for J. P. Custis
0. 4. 4 1/2



By Almanacks
0. 7. 6


6—
By the Barber Wm Godfrey
0.12. 6



By Gibson & Granbury’s Acct
30.11.10



By Cash paid the Treasurer on Acct of Captn Sampson Darrell my Taxes & Captn Poseys
61.15. 4



By Ditto pd Do on behalf of Colo. Fairfax for H[untin]g Creek Inspection
20. 0. 0



By Mrs Campbells Acct for my Board &ca
3.10. 0



By Colo. [Fielding] Lewis my advance towards prosecutg our Scheme at the Augusta Springs
6. 0. 0



By Club at Hays
0.16. 0



By Ditto a Charltons
0. 2. 0


7—
By Ferriages at Claibornes &ca
0. 3. 7 1/2



By Expences at Todds 5/—Servants 1/9
0. 6. 9


8—
By Expences at Port Royal 4/. ferriage there 2/
0. 6. 0



By Cash pd Colo. [Burwell] Bassett (the 6th) recd of Mr Purdie
46. 3. 6



By Raffling for Necklace &ca
1. 0. 0


9—
By Cash lent my Bror Saml on Interest
425. 0. 0



By ferriage &ca at Hoes 12/—ferrymen 1/3
0.13. 3


13—
By Charity 5/—By Wm Skilling £3.0.0
3. 5. 0


19—
By Exps. in Surveyg the Road from Doeg Run to Colchester
1.10. 0



By Chain Carriers for the same Service
0. 5. 0



By Exps. at Colchester
0. 2. 6


22—
By Exps. at Wests Ordy
0.13. 9



By Pilots for Shewing Carters Lands
0.15. 0


23—
By Exps. at Boggess’s
0. 7. 6



By Copy of a Patent from the Proprietors Office
0. 3. 1 1/2



By Servants
0. 6. 0


